Mr. Justice Leech delivered the opinion of the court: The claimant, E. M. Kohler, files his declaration herein, setting forth that the defendant was on the 22nd day of September, 1923, employing certain automobile investigators, whose duties were to enforce the State automobile laws. Such investigators were supplied with motorcycles with side car attachment for the purpose of patroling the highways. The claimant further states that on the 22nd day of September, 1923, and for two years previous thereto he was .employed by the State of Illinois as automobile investigator, and while in the performance of his duty was riding a motorcycle with E. M. Fellows, also an investigator, who was in the side car attachment, proceeding north of the State highway out of Chatham, Illinois, and pursuing a violator of the automobile law, and motorcycle left the road at a sharp turn and tore into a fence. As a result of the compact, the claimant struck a heavy 4" by 4" cross piece, flush with the lower part of his face, causing severe bruises and the dislocating of all his upper and lower teeth, except his rear molars. The claimant received medical attention from a doctor in Chatham, and then was able to proceed to Springfield, where he was attended at St. John’s Hospital by Dr. G. W. Stabben and Dr. George Carruthers. The claimant further states that he returned to his home and received treatment by Dr. E. E. Hoffa, a dentist, of Terre Haute, Indiana. The claimant makes no claim for personal injury and pain and suffering or loss of pay, but presents.a statement for $212.00 for dental work done by Dr. E. E. Hoffa, which amount has been paid in full by the claimant. The Attorney General files a demurrer, which, as a matter of law, is sustained by the court. The evidence shows that the claimant was badly bruised about the face and lost a great number of his front teeth, while all his upper and lower teeth, except the rear molars, were knocked loose. ' While the State would not be liable under the law, still the court believes, as a matter of equity and good conscience, the claimant should be allowed the sum which he expended for dental services, he having made no other claim. It is therefore considered by the court that the claimant be awarded the sum of $212.00.